Examiner’s Amendment / Quayle Action

I.	An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given by A. Keith Campbell on 2/25/2022. The application has been amended as follows: 
Claim 1. (Currently Amended) A surgical guidance device
a surgical tool including a [ ]hand grip, said surgical tool including a first end and a second end, said first end including a cannulated driving tool, said second end including said hand grip, said hand grip being cannulated such that said hand grip cannula and said driving tool cannula are aligned along a longitudinal axis of said surgical tool forming a guide path, a T-handle slide assembly having a T-handle hand grip portion and an elongated guide wire extending outwardly from said T-handle hand grip portion, said guide wire sized to extend through said guide path and having a length sufficient to extend through said guide path surgicalcannulated driving tool to extend through said surgical tool and said bone screw, said guide wire having a sharp tip allowing said when assembled within use, to provide a trajectory for said guide wire and said bone screw for insertion of said bone screw into a bone; 
wherein said guide path includes a non-round inner shape and the guide wire includes a non-round shape, said non-round inner shape of the guide path is constructed and arranged to cooperate with the non-round shape of the guide wire to prevent rotation of said guide wire within said guide path. 
Claim 2. (Currently Amended) The surgical guidance device
Claim 3. (Currently Amended) The surgical guidance devicesurgical toola
Claim 4. (Currently Amended) The surgical guidance device
Claim 5. (Currently Amended) The surgical guidance device
Claim 6. (Currently Amended) The surgical guidance device
Claim 7. (Currently Amended) The surgical guidance devicesuch that said hand grip can be removed from said guide wire without removal of said guide wire from said bone.
Claim 8. (Currently Amended) The surgical guidance device
Claim 9. (Currently Amended) The surgical guidance device
Claim 10. (Canceled)
Claim 11. (Currently Amended) The surgical guidance device1 wherein said non-round inner shape of said guide path is a polygon.
guidance device1 wherein said non-round inner shape of said guide path is an oval.
Claim 13. (Currently Amended)The surgical guidance devicecannulated driving toolcannulated driving tool
Claim 14. (Currently Amended) The surgical guidance devicecannulated driving toolcannulated driving tool
II.	The following is an examiner’s statement of reasons for allowance or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Moreira (US 2243717) discloses an apparatus involving a T-handle (e.g. 12 or 15) and a guide wire (e.g. 10), but fails to disclose at least a guide path including a non-round inner shape, the guide wire including a non-round shape, and said non-round inner shape of the guide path being constructed and arranged to cooperate with the non-round shape of the guide wire to prevent rotation of said guide wire within said guide path, as claimed. There would have been no obvious reason to modify the Moreira apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Moreira apparatus incapable of continuing to operate/behave in the particular manner set forth within the Moreira reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Stone et al. (US 7914539; “Stone” herein) discloses an apparatus involving a guide path comprising a non-round shape (e.g. 115; Fig. 5), but fails to disclose at least a T-handle . There would have been no obvious reason to modify the Stone apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Stone apparatus incapable of continuing to operate/behave in the particular manner set forth within the Stone reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 
III.	The restriction requirement of 2/1/2022 is withdrawn. No claims are withdrawn.
IV.	This application is in condition for allowance except for the following formal matters: 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown:

the non-round inner shape of the guide path (claim 1); 
the non-round shape of the guide wire (claim 1); 
the enlarged head of the guide wire (claim 9); 
polygon (claim 11); and 
oval (claim 12) 

To pre-empt/prevent potential new matter concerns, it is recommended that drawing changes be kept basic/schematic in nature. No new matter should be entered.


V.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775